DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

         GUILLERMO A. ALONSO and ADRIANA C. ALONSO,
                         Appellants,

                                    v.

                BANK OF NEW YORK MELLON, N.A.,
                           Appellee.

                              No. 4D18-3347

                              [May 16, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; William W. Haury, Judge; L.T. Case No. CACE 15-16276
(18).

  Charles A. Kohler, Satellite Beach, for appellants.

  Benjamin B. Carter of Lapin & Leightling, LLP, Coral Gables, for
appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., MAY and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.